DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

3.	Acknowledgment is made of the preliminary amendment(s) filed.

Drawings

4.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the references numbers with respect to the elements and / or directional characteristics are not denoted in the figures.

The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this 
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Specification

5.	The disclosure is objected to because of the following informalities: The specification and / or does not reflect the element reference numbers that are shown in the claims. Appropriate correction is required.

Claim Interpretation

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claims 12 & 13, the limitation “the dielectric layer (4) is printed or applied by means of a thin-layer method….”, is being treated as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9 the recitation, “at least one at least partially moisture-permeable and/or moisture- absorbing moisture layer is arranged at least in some places on a side of at least one electrode”, is not clear. With respect to the recitation “arranged  at least in some places” this is a relative phrase and does not clearly define how and / or where the said moisture layer is mounted / arranged.

Regarding claim 9 the recitation, “wherein a processing unit (5) is measured and/or stores this change, so as to create a capacitive moisture sensor”. It is not clear as to how the processing unit “creates” a capacitive moisture sensor”. 

Claims 10-16 are rejected due to their dependency of claim 9.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis f	or the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9- 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (US 5,283,711).

Regarding claims 9 & 17 Schmitz teaches An apparatus for measuring pressure and/or humidity comprising at least one sensor (title)(abstract) 1 2 3 4 5 6 7 for measuring pressure and/or humidity (abstract), wherein the sensor (figs. 1-2) comprises at least one capacitor 2 4 comprising at least two electrodes (inherent via plates that form the capacitor) that are arranged in a horizontal direction relative to one another (figs. 1-2) along and on a flexible support material 1, wherein at least one dielectric layer 7 is arranged between the electrodes 2 4, characterised in that at least one at least partially moisture-permeable and/or moisture- absorbing moisture layer 2 (col. 3 lines 13-23) is arranged at least in some places on a side of at least one electrode (inherent via plates 2 4 that form the capacitor) and/or of the dielectric layer 7, facing away from the support material 1, wherein the at least one electrode (inherent via plates 2 4 that form the capacitor) and/or the dielectric layer 7 are thus arranged between the support material 1 and the moisture layer 6 in a transverse direction, such that a capacitance is at least partially changed by moisture at least partially hitting the dielectric layer 7 (col. 3 lines 

Regarding claim 10 Schmitz teaches the sensor 1 2 3 4 5 6 7 is a capacitive pressure sensor (abstract), and wherein the processing unit (inherent) measures and/or stores a capacitance change caused by external pressure, in the capacitor 2 4 (col. 3 lines 39-50).

Regarding claim 11 Schmitz teaches the support material 1 is a woven fabric into which electrical conductor paths 12 13 and or “conductive path” (col. 3 lines 57-63) are woven (col. 1 lines 59-60) for electrical contact between the sensor 1 2 3 4 5 6 7 and the processing unit (inherent).

Regarding claim 12 Schmitz teaches the at least one electrode (inherent via plates 2 4) and/or the dielectric layer 7 is printed or applied by means of a thin-layer (col. 2 lines 67-68 – col. 3 lines 1-5) lines method onto the support material 1.

Regarding claim 13 Schmitz teaches the at least one electrode (inherent via plates 2 4) and/or the dielectric layer 7  is printed or applied by means of a thin-layer (col. 2 lines 67-68 – col. 3 lines 1-5) method onto a water-impermeable layer 6 arranged on the support material 1.

Regarding claim 14 Schmitz teaches the moisture layer 6 completely covers the capacitor 2 4 (fig. 1).

Regarding claim 16 Schmitz teaches the water-impermeable layer 6 and/or the other water-impermeable layer at least partially form the dielectric layer 7.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US 5,283,711).


Since Schmitz at the very least teach capacitor layers and an impermeable layer that it stacked, without undue experimentation it would have been obvious to a person having ordinary skill in the art of capacitive humidity sensors to utilize a multiple capacitor and or impermeable layers in order to facilitate the effectiveness of the sensor by combining and /or duplicating  the claimed components for the purpose of optimizing the sensors functionality. Furthermore, it has been held that Duplicating the components of a prior art device is a consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200025702 A1 Apparatus for measuring pressure and/or humidity
US 20200158673 A1 HUMIDITY SENSOR
US 20200072778 A1 MOISTURE SENSOR
US 20190257779 A1 HUMIDITY SENSOR
US 20170247247 A1 Integrated Capacitive Humidity Sensor
US 20150068302 A1 CAPACITIVE HUMIDITY SENSOR
US 20160202201 A1 Humidity Sensor
US 20160178552 A1 HUMIDITY SENSOR

US 20050156608 A1 Capacitive moisture sensor
US 20040194546 A1 Capacitive humidity-sensor and capacitive humidity-sensor manufacturing method
US 20040177685 A1 Capacitance type humidity sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856